 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 823 
In the House of Representatives, U. S.,

October 21, 2009
 
RESOLUTION 
Expressing deep condolences to the families, friends, and colleagues of those killed and injured in the attack on the United Nations World Food Program (WFP) office in Islamabad, Pakistan, on October 5, 2009, and support for the WFP’s mission to bring emergency food aid to the most vulnerable people of Pakistan and around the world. 
 
 
Whereas the United Nations World Food Program (WFP) was established in 1962 with the goal of providing every man, woman, and child with access at all times to the food needed for an active and healthy life; 
Whereas the WFP seeks to save lives and protect livelihoods in emergencies, prepare for emergencies, restore and rebuild lives after emergencies, reduce chronic hunger and under-nutrition everywhere, and strengthen the capacity of countries to reduce hunger; 
Whereas WFP operations in 2008 reached just over 102,000,000 hungry and poor people in 78 countries with 3,900,000 tons of food; 
Whereas 84.6 percent of the population of Pakistan earns less than $2 per day, which is an indication of poor human development, especially among women and children; 
Whereas since 1968, the WFP has invested more than $1,500,000,000 in assistance to the most food-insecure people in Pakistan, including those in remote areas and those affected by conflict; 
Whereas WFP operations in Pakistan include school feeding, mother and child nutrition, and socio-economic development programs that improve school enrollment rates for girls, access to health care services, and economic opportunities for rural women; 
Whereas the WFP is providing vital food assistance to as many as 10,000,000 people across Pakistan, including emergency relief to as many as 2,000,000 Pakistani civilians who were displaced by conflict in the Swat Valley region earlier this year; 
Whereas, on October 5, 2009, a suicide bomber attacked the WFP office in Islamabad, Pakistan, killing five employees, Botan Ahmed Ali Al-Hayawi, Farzana Barkat, Abid Rehman, Gulrukh Tahir, and Mohamed Wahab; 
Whereas the Executive Director of the WFP, Josette Sheeran, called the attack “a tragedy—not just for WFP—but for the whole humanitarian community and for the hungry”; and 
Whereas support for food aid and other forms of humanitarian assistance in Pakistan is in the moral and national security interests of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its deep condolences to the families, friends, and colleagues of those killed and injured in the attack on the United Nations World Food Program (WFP) office in Islamabad, Pakistan, on October 5, 2009; 
(2)recognizes the critical role the WFP plays in helping alleviate poverty, which can be exploited by extremists to create instability, in Pakistan and the greater South Asian region; 
(3)reaffirms its support for the WFP’s mission to bring emergency food aid to the most vulnerable people of Pakistan and around the world; and 
(4)commends the approximately 10,000 people of the WFP directly serving the hungry and poor across the world for their invaluable contribution to bringing relief to those most in need. 
 
Lorraine C. Miller,Clerk.
